Burch, J.
(concurring): I concur in the judgment of affirmance, but I desire to present'what I regard as the important features of the case as they present themselves to me.
F. E. Munsell held under the will of his father, who died in 1905. F. E. Munsell took a life estate, remainder in fee to his sons, James, Charles and Edwin, or he took a fee tail. With the knowledge of their father, Charles and Edwin conveyed to James, and James conveyed to Charles and Edwin, just as if they were remaindermen, and on that theory the interests in the land in controversy were then a life estate vested in F. E. Munsell and the remainder in fee simple vested in James. James was married, but he had deserted his wife, Kate, and in the event Kate obtained a divorce, his remainder in fee was subject to appropriation for alimony.
*781James became indebted to the First National Bank of Herington on a note for $910, due August 26, 1914, on which interest was paid to September 1, 1915. The note was guaranteed by F. E. Munsell. In February, 1916, the bank took active measures to realize on this note. On February 9, James was sued on the note, and his interest in the land was attached. The land had a considerable margin of value above the amount of the bank’s debt. In 1907, 1908 and 1909 F. E. Munsell paid out for James’ account sums of money aggregating $2,000, and between 1909 and 1914 he paid out items amounting to $800 more. An account of these items was made up, which F. E. Munsell assigned to the bank on February 8, and the first cause of action in the bank’s attachment suit was for this account, showing a total of $2,810.05. All the items except five, amounting to $280.55, were barred by the statute of limitations, and the great bulk of the account was made up of utterly stale claims.
James was served by publication, and defaulted. In April judgment was rendered awarding the bank a lien for $3,874.35, the land was ordered sold to satisfy the lien, and in due course the land was sold. The record of the attachment case shows the sale was made to F. E. Munsell’s son, Charles. Meanwhile Kate Munsell’s divorce action against James was commenced. On July 6 judgment was rendered in her favor, and James’ interest in the land was awarded to her as alimony. The bank had moved too swiftly for her. All she could do was to redeem, which she did on October 14 by paying to the clerk of the district court $4,058.42. The judgment in the bank’s case determined that F. E. Munsell’s interest in the land was a life estate, and James’ interest was remainder in fee. Therefore, on the face of the record, Kate’s redemption was of the remainder in fee after termination of F. E. Munsell’s estate.
Who was the First National Bank? Of course it was a corporation. But it so happened that F. E. Munsell was the principal stockholder; F. E. Munsell was president; and F. E. Munsell testified at the trial that he was the active manager of the bank’s affairs during the period in which it bought from himself a lot of dead claims against James, and enforced them by attachment and sale of James’ interest in the land.
F. E. Munsell testified he knew about the deed of his sons, Charles and Edwin, to his son James. The deed came conveniently to record on February 11,1916, three days after F. E. Munsell assigned his account against James to the bank for suit. As the active *782managing officer of the bank, F. E. Munsell was charged with knowledge that his bank procured a judgment declaring that he as an individual had only a life estate in the land and that James owned the remainder in fee; that the bank appropriated the remainder in fee, as such, to pay the claims against James which the bank bought of F. E. Munsell; and that Kate, the divorced wife of James, redeemed this remainder in fee.
The next move was that of F. E. Munsell, the life tenant, omitted to pay taxes from 1918 to 1922. His watchful daughter-in-law, Dicae Munsell, wife of Charles, took out a tax deed of the land, which reached the record on October 11, 1922. A good tax deed would extinguish both the life estate and the remainder.
In April, 1926, F. E. Munsell, satisfied creditor of James, manager of the satisfied bank, and adjudicated life tenant who had lost the land to his son’s wife by forbearing to pay taxes, assumed a new role. He became tenant in fee tail under the will of his father. As tenant in fee tail, he made a conveyance to his daughter-in-law, which if effective would bar the entail and would avoid all the consequences of his manipulation of the bank’s attachment suit, except Kate’s advancement of the neat- sum of $4,000, to redeem.
The tax deed was void. Dicae Munsell paid nothing for the deed to her. The question was whether a court of justice would sanction F. E. Munsell’s use of his right hand as the hand of F. E. Munsell, an individual, and use of his left hand as the hand of the First National Bank, a corporation, for the purpose of appropriating this land and the $4,000 redemption money too.
While the district court made some findings of fact and conclusions of law, the judgment itself contains the following findings of fact:
“The court, after due consideration of the testimony produced at the trial of the above cause, and after due consideration of the written briefs presented by the counsel for the plaintiffs and the defendants, and their oral arguments in said cause, and after being fully advised in the premises, finds that the tax deed issued to Dicae A. Munsell is void, and that any lien for taxes has been merged with the life interest of F. E. Munsell, to which the said Dicae A. Munsell claims to have succeeded. That the plaintiffs are the owners of the premises described in their petition, subject only to an estate during the life of Francis E. Munsell.”
It was not necessary that the district court frankly characterize the machinations disclosed by this record as fraudulent and, in my judgment, it properly answered the decisive question in the case by these findings.